20 Ill. App. 2d 145 (1958)
155 N.E.2d 324
Central Ice Cream Co., an Illinois Corporation, Plaintiff-Counter-Defendant and Appellee,
v.
Universal Leaseway System, Inc., a Michigan Corporation (Formerly Known as Reo Truck Leasing, Inc.), Defendant-Counter-Plaintiff and Appellant.
Gen. No. 47,438.
Illinois Appellate Court  First District, Second Division.
December 16, 1958.
Rehearing denied January 9, 1959.
Released for publication February 4, 1959.
Lynch and Schaller, Ewald E. Kundtz (William J. Lynch, George J. Schaller, Ewald E. Kundtz, Francis J. Reilly, James E. Hastings, of counsel) for appellant.
Mortimer & Ryan, William C. Wines, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Reversed and remanded with directions.
Not to be published in full.